Quayle Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
The status of the 01/06/2022 claims, is as follows: Claim 1 has been amended; Claims 9 and 11 have been canceled; Claims 10, and 12-20 have been withdrawn.
Claims 1-8, 10, and 12-20 are now currently pending.

This application is in condition for allowance except for the following formal matters: 

This application is in condition for allowance except for the presence of claims 10, and 12-20 directed to an invention non-elected with traverse in the reply filed on 04/28/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-8 are allowed. 
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as “modeling a partial frequency response of the resonant cavity with a numeric model comprising an efficiency function; calculating a plurality of interpolation parameters as coefficients for the efficiency function of the numeric model based on the plurality of measured efficiencies of the RF feeds in response to the plurality of phase shifts; estimating the extended frequency response of the resonant cavity for the operating range of the cooking device based on the numeric model with the plurality of interpolation parameters; and identifying at least one resonant mode as a localized maxima of the efficiency function from the measured efficiencies of the resonant cavity and calculated based on the numeric model with the plurality of interpolation parameters.” recited in Claim 1.  
The prior art of record Okajima (US 20120103972) discloses the matrix or S parameters obtained as a result of amplitude and  phase of reflected signal. The S parameters are interpolated to obtain results that cover a wide range of frequencies. From the S parameters, radiation efficiency of different phase shift amounts at each frequency is obtained and the combination of frequency and phase shift amounts that provide the optimum radiation efficiency is determined. As best understood, estimation and determination steps are implemented based on interpolation “by approximation on the basis of the measured values.” (para. 0144, 0157-0159; figs. 8-9). There is no corresponding aspect of Okajima that can reasonably be interpreted to correspond to the identifying of “at least one resonant mode as a localized maxima of the efficiency function from the measured efficiencies of the resonant cavity and calculated based on the numeric model with the plurality of interpolation parameters.”
Okajima does not disclose “modeling a partial frequency response of the resonant cavity with a numeric model comprising an efficiency function; calculating a plurality of interpolation parameters as coefficients for the efficiency function of the numeric model based on the plurality of measured efficiencies of the RF feeds in response to the plurality of phase shifts; estimating the extended frequency response of the resonant cavity for the operating range of the cooking device based on the numeric model with the plurality of interpolation parameters; and identifying at least one resonant mode as a localized maxima of the efficiency function from the measured efficiencies of the resonant cavity and calculated based on the numeric model with the plurality of interpolation parameters”. There is no teaching, reasonable and/or obvious suggestion, and/or reasonable and/or obvious motivation to change Fujiwara to arrive at the claimed invention.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761